Citation Nr: 0724191	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  03-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a left shoulder injury, on appeal from the initial grant of 
service connection.

2.  Entitlement to a compensable evaluation for 
chondromalacia of the right knee, on appeal from the initial 
grant of service connection.

3.  Entitlement to a compensable evaluation for 
chondromalacia of the left knee, on appeal from the initial 
grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 1998, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In January 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Tampa, St. Petersburg 
RO.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 
3.159(c).  In the case at hand, the veteran was last 
evaluated by VA in February 1999.  Medical records reflect 
that, since this evaluation, the veteran has undergone an 
arthroscopy on his right knee, and a left knee arthroscopy 
has been recommended as well.  Records also indicate the 
veteran may need to have total knee replacement surgery.  
With respect to his left shoulder claim, the veteran has 
testified that doctors told him he has arthritis in his 
shoulder.  He has also testified to experiencing numbness, 
which may be nerve impingement in his hands.  Given that the 
veteran's disability symptoms may have increased since his 
February 1999 examination, and given that the veteran has not 
been examined by VA in over eight years, the Board believes a 
new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the nature and extent of 
impairment from the veteran's service- 
connected left and right knee 
disabilities.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Review of the claims file 
must be noted in the examination report.  
Any indicated diagnostic tests, including 
x-rays, and studies must be accomplished.  
All pertinent symptomatology and findings 
must be reported in detail.  

The examiner should undertake range of 
motion studies for the left and right 
knees, noting the exact measurements for 
flexion and extension, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner should 
identify any objective evidence of pain 
and attempt to assess the extent of any 
pain.

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of each knee, 
if any.

The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  If this is not 
possible, the examiner should so state.

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability on 
repeated use or during flare-ups (if the 
veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare- ups.  If 
this is not possible, the examiner should 
so state.

The examiner should describe any 
ankylosis, if any, found in each knee, 
including the angle of flexion or 
extension.  

The examiner should also provide an 
opinion concerning the impact of the left 
and right knee disabilities on the 
veteran's ability to work and provide the 
supporting rationale for this opinion.

2.  The veteran must be afforded a VA 
examination to determine the extent of the 
impairment resulting from his service-
connected left shoulder disability.  The 
claims files must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests that are deemed necessary 
for an accurate assessment must be 
conducted.  Any further indicated studies 
must be conducted and all clinical 
findings reported in detail.  The examiner 
must record pertinent medical complaints, 
symptoms, and clinical findings.

The examiner must state the range of 
motion of the veteran's left shoulder, in 
degrees, noting the normal range of motion 
of the shoulder; determine whether there 
is weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected left shoulder disability 
expressed, if feasible, in terms of the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination; and 
express an opinion as to whether pain in 
the left shoulder limits functional 
ability during flare-ups or during periods 
of repeated use, noting, if feasible, the 
degree of additional range of motion loss 
or favorable or unfavorable ankylosis due 
to pain on use or during flare-ups.  

The examiner must also report all 
neurological complaints or findings 
attributable to the veteran's service-
connected left shoulder disorder.  Any 
indicated tests or studies should be 
conducted in order to diagnose any such 
disability.

Additionally, the examiner must provide an 
opinion as to whether the veteran's 
complaints are consistent with the 
objective clinical findings, and whether 
the left shoulder disability limits his 
ability to work, or affects his ability to 
obtain and maintain substantially gainful 
employment.  A complete rationale for all 
opinions must be provided.  If the above 
opinions cannot be expressed without 
resort to speculation, this must be stated 
in the examination report.

3.  The RO must notify the appellant that 
it is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO must 
readjudicate the issues on appeal.  If any 
issue on appeal continues to be denied, 
the veteran and his representative must be 
provided a supplemental statement of the 
case.  The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



